Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-20 are allowable in view of the prior art of record.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teach or suggest accessing a set of connection recommendations for a first entity associated with the online network: for each connection recommendation in the set of connection recommendations, accessing a ranking value associated with the connection recommendation, determining a utility value corresponding to the connection recommendation, and calculating an adjusted the ranking value for the connection recommendation, the determining of the utility value including applying a machine-learned model to a set of input features identified as being relevant to the utility value, the utility value being a two-sided utility value that includes a prediction of a utility of the first entity combined with a prediction of a utility of a second entity with respect to a key performance indicator of the online network; and communicating the set of connection recommendations for presentation in an interactive user interface of a client device associated with the first entity in accordance with the adjusted ranking value of each connection recommendation, the interactive user interface including a user interface element that, when activated by the first entity, facilitates establishment of a connection associated with the set of connections.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457            09/11/2022